AMERICAN BEACON FUNDS AMERICAN BEACON MILEAGE FUNDS AMERICAN BEACON SELECT FUNDS AMERICAN BEACON MASTER TRUST AMENDMENT TO ADMINISTRATION AGREEMENT The attached amended Schedule A is hereby incorporated into the Administration Agreement (“Agreement”) dated September 12, 2008, as amended on April 30, 2009, July 24, 2009, and February 17, 2010 by and among the American Beacon Funds, the American Beacon Mileage Funds, the American Beacon Select Funds and the American Beacon Master Trust, each a Massachusetts business trust (each a “Trust”), and American Beacon Advisors, Inc., a Delaware corporation (“ABA”). IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed by their respective officers thereunto duly authorized and their respective seals to be hereunto affixed, as of the day and year first above written. Dated: November 18, 2010 AMERICAN BEACON FUNDS AMERICAN BEACON MILEAGE FUNDS AMERICAN BEACON SELECT FUNDS AMERICAN BEACON MASTER TRUST /s/ Rosemary K. Behan Name: Rosemary K. Behan Title: Vice President & Secretary AMERICAN BEACON ADVISORS, INC. /s/ Gene L. Needles, Jr.
